Motion Denied; Petition for Writ of Mandamus Denied and Memorandum Opinion
filed February 12, 2013.




                                        In The

                      Fourteenth Court of Appeals

                                   NO. 14-13-00095-CV




                        IN RE DELCOR USA, INC., Relator


                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                 133rd District court
                                Harris County, Texas
                          Trial Court Cause No. 2012-56262
                       MEMORANDUM OPINION

      On February 6, 2013, relator filed a petition for writ of mandamus in this Court.
See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52. In the
petition, relator asks this Court to compel the Honorable Jaclanel McFarland, presiding
judge of the 133rd District Court of Harris County to vacate the order of the trial court
signed January 29, 2013, transferring venue to Dallas County.

      As a rule, permissive venue determinations are not reviewable by mandamus. See
In re Masonite Corp., 997 S.W.2d 194, 197 (Tex. 1999). Appeal is an adequate remedy
even though it involves delay and more expense than obtaining an extraordinary writ. Id.
An appellate remedy may become inadequate under “exceptional circumstances.” Id.

      This case does not present any of the “extraordinary circumstances” that justify
mandamus relief. See In re Team Rocket, L.P., 256 S.W.3d 257, 262 (Tex. 2008).
Accordingly, relator has not established their entitlement to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus and also deny relator’s
related emergency motion to stay proceedings.



                                        PER CURIAM



Panel consists of Justices Christopher, Jamison and McCally.




                                           2